Case 1:17-cv-07374-DAB Document 44 Filed 02/26/19 Page 1 of 2




                                             USDC SDNY
                                             DOCUMENT
                                             ELECTRONICALLY FILED
                                             DOC #:
                                             DATE FILED: 2/26/2019
                                                         _______
Case 1:17-cv-07374-DAB Document 44 Filed 02/26/19 Page 2 of 2




                                                          GRANTED.
                                                          /s/ DAB
                                                          2/26/19




                             SO ORDERED




                           2/26/19
